Relator filed his verified petition in the Juvenile Court of Marion county alleging that his five-year-old daughter was a "dependent" and "neglected" child, as defined by §§ 1698 and 1699, Burns 1926, §§ 9-2806 and 9-2807, Burns Ind. St. Ann. 1933, §§ 5669 and 5670, Baldwin's 1934 (Acts 1907, ch. 41, p. 59, §§ 1 and 2), and praying that the court make said child a public ward and order that it be delivered to and remain with the relator until further order of court. The court made an order awarding the custody of the child to relator until further order of court; and thereafter made further orders concerning the care and support of the child and overruling relator's motion for a change of judge. The validity of the foregoing orders is not questioned in this proceeding.
Relator then filed his written motion to dismiss his petition theretofore filed, which motion the court overruled. This action for mandamus is brought in this court to require the Judge of the Juvenile Court of Marion County to set aside his ruling upon relator's motion to dismiss and sustain relator's motion to dismiss the petition.
By his supplemental return respondent shows to this court that the relator's petition filed in the Juvenile Court of Marion County was ordered dismissed by respondent, as Judge of that court, on October 19, 1935. By such action of respondent, relator has already obtained all the relief which could be afforded him by issuance of the writ of mandamus from this court. It follows that it would be useless to issue the writ sought by relator; therefore his petition is denied. *Page 159